DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17 and 21 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Shirley (US 2014/0230602 A1).
Regarding claim 17, Shirley discloses (Fig. 2-5) a method for a portal spindle assembly 10, 11 for a vehicle front suspension (Fig. 1), the method comprising:

configuring a leading-edge portion 20 (Fig. 2) for being rotatably coupled with a steering rod-end joint 21 (Fig. 4; Para. [0011]);
forming an inboard case 41 that includes an upper opening 51 and a lower opening 52 disposed in a backwall 43 (Fig. 2-3; Para. [0015]);
forming an outboard case 42 to cooperate with the inboard case 41 to house a pinion gear assembly 46 and an output gear assembly (Fig. 2-3; Para. [0015]);
supporting the pinion gear assembly 46 within the upper opening 51 by way of the outboard case 42 (Fig. 2-3; Para. [0015]); and
supporting the output gear assembly 48 within the lower opening 52 by way of the outboard case 42 (Fig. 2-3; Para. [0015]).
Regarding claim 21, Shirley, modified as above, further discloses that supporting the pinion gear assembly 46 further includes meshing the pinion gear assembly 46 with the output gear assembly 48 (Fig. 2-3; via idler gear 47) for communicating torque from the pinion gear assembly to a wheel hub 82 by way of the output gear assembly 48 (Fig. 2-3; torque from pinion gear assembly 46 is transferred to idler gear 47, output gear 48, output shaft 72 and finally to wheel hub 82).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shirley (US 2014/0230602 A1) in view of Lee et al. (US 10889182 B1), hereinafter Lee.
Regarding claim 1, Shirley discloses (Fig. 2-5) a portal spindle assembly 10, 11 for a vehicle front suspension (Fig. 1), the spindle assembly comprising:
a spindle portion 16, 17 configured for being rotatably coupled with an upper connecting arm and a lower connecting arm (Fig. 4-5; Para. [0011] – [0012]; via ball joint studs 23, 28);
a leading-edge portion 20 (Fig. 2) configured for being rotatably coupled with a steering rod-end joint 21 (Fig. 4; Para. [0011]);
an inboard case 41 and an outboard case 42 (Fig. 2) configured to support a pinion gear assembly 46 within an upper opening 51 of the inboard case 41 (Fig. 3; Para. [0015]) and support an output gear assembly 48 within a lower opening 52 of the inboard case 41 (Fig. 3; Para. [0015]); and

Shirley does not disclose a sealing surface disposed around a perimeter of the inboard case and configured for forming a fluid-tight seal with the outboard case.
Lee teaches (Fig. 4) a sealing surface 20 disposed around a perimeter 10 of an inboard case 2 and configured for forming a fluid-tight seal with the outboard case 14 (Col. 4, lines 15-17).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Shirley by using a sealing surface disposed around the perimeter of the inboard case as disclosed by Lee because the sealing surface forms a fluid-tight seal between the inboard and outboard cases (Col. 4, lines 15-17). The fluid tight seal helps keep contaminants out of the gearing assemblies as well as keeping any lubricants used inside the gearing assemblies.
Regarding claim 2, Shirley, modified as above, further discloses (all references are to Shirley) that the pinion gear assembly 46 is configured to be engaged with an outboard constant velocity joint (Abstract; Para. [0014]) for communicating torque from a transaxle to the pinion gear assembly 46.
Regarding claim 3, Shirley, modified as above, further discloses (all references are to Shirley) that the pinion gear assembly 46 is meshed with the output gear assembly 48 (Fig. 3) such that torque is communicated from the outboard constant velocity joint to the wheel hub 82 (Fig. 2-3; torque from constant velocity shaft 57 is 
Regarding claim 10, Shirley, modified as above, further discloses (all references are to Shirley) that the spindle portion 16, 17 includes an upper mounting hole 18 for coupling the spindle portion 16, 17 with the upper connecting arm (Fig. 4-5; Para. [0011]).
Regarding claim 11, Shirley, modified as above, discloses (all references are to Shirley) an upper mounting hole 18, but does not specify that the upper mounting hole is meant to receive a misalignment spacer comprising an upper connecting arm joint. It has been held that the recitation that an element is "configured to" perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138. The upper mounting hole disclosed by Shirley has the ability to receive a misalignment spacer comprising an upper connecting arm joint as claimed.
Regarding claim 13, Shirley discloses (Fig. 2-5) a method for a portal spindle assembly 10, 11 for a vehicle front suspension (Fig. 1), the method comprising:
coupling a spindle portion 16, 17 with an upper connecting arm and a lower connecting arm (Fig. 4-5; Para. [0011] – [0012]; via ball joint studs 23, 28);
coupling a leading-edge portion 20 (Fig. 2) with a steering rod-end joint 21 (Fig. 4; Para. [0011]);
mounting a pinion gear assembly 46 between an upper opening 51 of an inboard case 41 and an outboard case 42 (Fig. 2-3; Para. [0015]);

coupling the output gear assembly 48 with a wheel hub 82 (Fig. 3; Para. [0018], via output shaft 72) configured to receive a front wheel 12 (Fig. 1).
Shirley does not disclose the step of forming a fluid-tight seal between the inboard case and the outboard case.
Lee teaches (Fig. 4) forming a fluid-tight seal between the inboard case 2 and the outboard case 14 (Col. 4, lines 15-17).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Shirley by forming a fluid-tight seal between the inboard and outboard case as disclosed by Lee because the sealing surface forms a fluid-tight seal between the inboard and outboard cases (Col. 4, lines 15-17). The fluid tight seal helps keep contaminants out of the gearing assemblies as well as keeping any lubricants used inside the gearing assemblies.
Regarding claim 14, Shirley, modified as above, further discloses (all references are to Shirley) fastening the pinion gear assembly 46 to an outboard constant velocity joint (Abstract; Para. [0014]) for communicating torque from a transaxle to the pinion gear assembly 46.
Regarding claim 15, Shirley, modified as above, further discloses (all references are to Shirley) meshing the pinion gear assembly 46 with the output gear assembly 48 (Fig. 3) for communicating torque from the outboard constant velocity joint to the front wheel 12 (Fig. 2-3; torque from constant velocity shaft 57 is transferred to pinion gear .

Allowable Subject Matter
Claims 4-9, 12, 16 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references noted on the attached PTO-892 form teach portal gear assemblies of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott F. Underwood whose telephone number is (571)272-6870.  The examiner can normally be reached on Monday - Thursday 8 a.m. - 5:30 p.m. and Friday 9 a.m. - 1 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



SCOTT FREDRICK UNDERWOOD
Examiner
Art Unit 3616



/SCOTT F. UNDERWOOD/Examiner, Art Unit 3616                                                                                                                                                                                                        
/JAMES A ENGLISH/Primary Examiner, Art Unit 3616